DETAILED ACTION
The following is a Non-Final Office Action, restarting the period for response, as per the discussion with Amanda Baker on 9/21/2021, in order to clarify the rejections as set forth below. Claims 1-13 are pending.  Claims 1-7 and 9-13 are considered in this Office action with Claim 8 being Non-Elected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant's election without traverse of the non-elected Claims in the reply filed on 6/22/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/11/2020 and 1/28/2021 have been acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  The initialed and dated copies of Applicant’s IDS form 1449 are attached to the instant Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “configured to” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim 
Such claim limitation(s) are in Claim 1 (and the dependents), and consist of the limitations of “a component replenishment unit configured to”, “an ancillary work management unit configured to”, “a component supply monitoring unit configured to”, “a replenishment target specifying unit configured to”, “a work duration specifying unit configured to”, and “a work start target specifying unit configured to”.
Because these claim limitation are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed at use of “a component replenishment unit configured to”, “an ancillary work management unit configured to”, “a component supply monitoring unit configured to”, “a replenishment target specifying unit configured to”, “a work duration specifying unit configured to”, and “a work start target specifying unit configured to”. These means (configurations) are not defined in the specification as to what these configurations would be, other than what functions they perform. For instance they could be hardware, software, a processor, and this is not defined in the specification.  The Specification states for the “component replenishment unit configured to” that it is part of the system as here:  
“[0068] The control unit 34 of the work plan management system 3 is provided with components such as a central processing unit (CPU), read-only memory (ROM) that stores a control program, and random access memory (RAM) used as a work area by the CPU. The control unit 34 controls the data communication unit 31, the operation unit 32, and the display unit 33 by having the CPU execute the control program stored in the ROM, and also generates various work plan information related to management for a setup work plan. As illustrated in FIG. 7, the control unit 34 includes a communication control unit 341, an operation control unit 342, a display control unit 343, an acquisition unit 344, a component replenishment management unit 345, and an ancillary work management unit 346.”

	And the unit is best described as:
“[0072] (About component replenishment management unit) 
The component replenishment management unit 345 manages a plan for the component replenishment work with respect to each of the AFs 241A, 241B, and 241 C, the tray feeders 245A and 245B, and the stick feeder 246A. The component replenishment work includes the component replenishment work of replenishing each of the AFs 241A, 241B, and 241C with new reels, the component replenishment work of replenishing each of the tray feeders 245A and 245B with new pallets, and the component replenishment work of replenishing the stick feeder 246A with new sticks. Note that in the following, the AFs 241A, 241B, and 241C, the tray feeders 245A and 245B, and the stick feeder 246A will be collectively referred to as the "component supply devices 241, 245, and 246", and the reels, pallets, and sticks will be collectively referred to as the "component storage members".”

	Which states what this unit is capable of doing, but does not define what this unit is, how it performs the limitations of the claims, or even if it is software or hardware. There are no details or description as to how the unit would be configured to perform these processes/limitations. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). The dependent Claims inherit the deficiencies of the independent claims and thus are similarly rejected. Examiner notes that each and every other unit has the same similar issue and thus are also rejected.  
	Therefore, the claims and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 9-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claims 1, 8, and 15 recite limitations with use of “a component replenishment unit configured to”, “an ancillary work management unit configured to”, “a component supply monitoring unit configured to”, “a replenishment target specifying unit configured to”, “a work duration specifying unit configured to”, and “a work start target specifying unit configured to”. Applicant’s specification is silent as to what this means/configuration may be for these as per the specification above, and as best taken from above, this is instructions/software which is in communication with a processor/computer. For Examination purposes this will be taken as any hardware or software which can perform the limitations of the claims. 
The dependent claims inherit the deficiencies of the independent, and thus the dependents are similarly rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations that manages a plan for component replenishment work, the component replenishment work being setup work that replenishes each of the plurality of component supply devices with a new component storage member (Analyzing information; a Mental Process and Organizing and Tracking Information; a Certain Method of Organizing Human Activity); and 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The units above are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than 
	Claims 2-7 and 9-13 contain the identified abstract ideas, further narrowing them, with no additional elements as considered under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1-7 and 9-13 are allowable over the prior art of record and would be allowable if the independent claim was amended in such a way as to overcome the 35 USC 101 rejection set forth in the action. 
The closest prior art of record are Maenishi (U.S. Publication No. 2015/0134097), Jakobsson (U.S. Publication No. 2017/0027091), and Burkhard (U.S. Publication No. 2020/0125077). Maenishi, an electronic component mounting system and component management system, teaches component replenishment based on supply and demand, that replenishes the devices with a new component which 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200125077 A1
Burkhard; Ryan Andrew et al.
SYSTEM AND METHOD FOR PRODUCING PRODUCTS BASED UPON DEMAND
US 20170027091 A1
JAKOBSSON; Nils et al.
METHOD, SYSTEM AND DEVICE FOR PROVIDING AND CHANGING INFORMATION RELATED TO AN SMT JOB
US 20150134097 A1
Maenishi; Yasuhiro et al.
ELECTRONIC COMPONENT MOUNTING SYSTEM AND COMPONENT MANAGEMENT METHOD FOR ELECTRONIC COMPONENT MOUNTING SYSTEM
US 20200125073 A1
NOZAWA; Mizuho
MOUNTING SYSTEM AND DISPLAY CONTROL DEVICE
US 20190370159 A1
SMITH; Keelan et al.
SYSTEM AND METHOD FOR MANAGING ELECTRONIC ASSETS
US 20170313089 A1
MATSUSHITA; Takehiko et al.
Replenishment Container and Inkjet Recording Device Comprising Same

MAENISHI; YASUHIRO
PRODUCTION ACTIVITY SUPPORT SYSTEM
US 20170004429 A1
MAENISHI; YASUHIRO
MAINTENANCE WORK SUPPORT SYSTEM
US 20160200110 A1
MATSUSHITA; Takehiko et al.
Replenishment Container and Inkjet Recording Device Comprising Same
US 20160162836 A1
FUNG; Eric et al.
SYSTEM AND METHOD FOR PERFORMING SERIALIZATION OF DEVICES
US 20160140473 A1
Hodes; David et al.
CREATING AND DISPLAYING A WORK SEQUENCE
US 20150309921 A1
SMITH; Keelan et al.
SYSTEM AND METHOD FOR MANAGING ELECTRONIC ASSETS
US 20100287021 A1
Jordan; David et al.
CONSTRAINT-BASED PRODUCTION PLANNING AND SCHEDULING
US 10474994 B2
Mak; Kevin et al.
Computationally efficient restocking display


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        9/21/2021